State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   520033
________________________________

In the Matter of WARREN
   STREETER,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Peters, P.J., Egan Jr., Rose and Clark, JJ.

                             __________


     Warren Streeter, Coxsackie, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III disciplinary determination that found him
guilty of possessing contraband and smuggling. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
surcharge will be refunded to petitioner's inmate account.
Despite his request for additional relief, petitioner is not
entitled to be restored to the status that he enjoyed prior to
                              -2-                  520033

the disciplinary determination (see Matter of Raduns v Prack, 122
AD3d 995, 995-996 [2014]; Matter of Harris v Prack, 122 AD3d 981,
981 [2014]). In view of this, and given that petitioner has
received all of the relief to which he is entitled, the matter
must be dismissed as moot (see Matter of McCaskell v Department
of Corr. & Community Supervision, 128 AD3d 1208, 1208-1209
[2015]; Matter of Bain v Annucci, 127 AD3d 1533, 1533 [2015]).

     Peters, P.J., Egan Jr., Rose and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court